Citation Nr: 1233556	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for bilateral wrist osteoarthritis.

3.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee.

6.  Entitlement to an initial compensable disability rating for reflux esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1990, and from July 1999 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of additional evidence in June 2012.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2011).

The Board has recharacterized the Veteran's service connection claim as entitlement to service connection for bilateral carpal tunnel syndrome, rather than for bilateral carpal tunnel-type symptoms.  A "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296   (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  By contrast, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, this recharacterization is necessary in order to afford the Veteran the possibility of service connection.  Furthermore, the Board may do so because the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2011).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder has been raised by the record-see the Veteran's November 2010 statement-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral wrist osteoarthritis, entitlement to an initial rating in excess of 30 percent for bipolar disorder, entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine, entitlement to an initial rating in excess of 10 percent for arthritis of the right knee, and entitlement to an initial compensable disability rating for reflux esophagitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral carpal tunnel syndrome is not currently shown by competent and credible evidence.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).





						
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a May 2007 letter, sent prior to the initial April 2008 rating decision, and a June 2008 letter advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the May 2007 and June 2008 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The claim was last readjudicated in a supplemental statement of the case issued in November 2010.   

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that she is in receipt of Social Security Administration (SSA) disability benefits for her claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for her claimed disorders, VA need not attempt to obtain her SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA examination in order to adjudicate her claim of entitlement to service connection for bilateral carpal tunnel syndrome in August 2007.  In this regard, the Board notes that the VA examiner based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  As there was no current diagnosis of carpal tunnel syndrome, there was no need to provide a nexus opinion.   For these reasons, the Board finds the VA examination is adequate.  

The Board has considered the Veteran's assertion in her January 2009 substantive appeal (VA Form 9) that her August 2007 VA examination was inadequate because the examiner was insufficiently thorough to determine the level of degeneration in more than one joint.  In support of her contention, the Veteran asserted that her joint disorders cause her difficulty with simple tasks such as cleaning her house and going upstairs.  The Board observes that the VA examiner cited the relevant diagnostic study of the Veteran's wrist.  Moreover, in a claim for service connection, the primary inquiry is the etiology of a condition rather than the severity of such.  Therefore, the Board finds that the Veteran's argument regarding the adequacy of her VA examination is without merit.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in her May 2008 notice of disagreement that she had never experienced symptoms like those of carpal tunnel syndrome until she was on active duty.  She suggested that her disorder may be "a direct result of typing or the overuse of my hands in some form" during service.  The Veteran noted that she now wears braces on both wrists, and sometimes has to run her wrists under water upon awakening in order to treat the pain.  She further asserted that she has trouble holding a pencil, and that driving for long distances results in great pain.  She reported experiencing both pain and swelling in her wrists.

The Veteran's service treatment records include a July 2003 initial orthopedic evaluation from a private physician to whom the Veteran was referred during service.  The Veteran reported that she had experienced problems with her hands off and on since 1994, and that her current hand problems, night pain and decreased grip strength, had been ongoing for approximately one week.  The physician observed that the Veteran had full range of motion (ROM) in both wrists.  The physician also noted that neurometric nerve studies were conducted that day, and the Veteran was found to be normal in a median nerve study of her bilateral upper extremities.  The physician diagnosed the Veteran with carpal tunnel-type symptoms of the bilateral upper extremities, left greater than right, but noted that her nerve studies were negative.

In January 2004, the Veteran returned to the private physician with complaints of numbness in her left arm and index finger and bilateral hand pain.  The physician noted that he had not seen the Veteran since July 2003.  The physician re-performed neurological testing and again found that the Veteran had a normal left and right nerve study.  The physician diagnosed the Veteran with carpal tunnel symptoms with negative nerve conduction studies of the bilateral upper extremities.

In February 2007, an in-service physician diagnosed the Veteran with osteoarthritis of the wrists.

After service, in August 2007, VA provided the Veteran with a general medical compensation and pension examination.  The examiner, a physician, noted that the Veteran reported having bilateral wrist pain for approximately five years.  The examiner found that the Veteran had undergone a nerve conduction study that ruled out carpal tunnel syndrome.  The examiner further found that the Veteran had been diagnosed with arthritis in both wrists.  On examination, the examiner found that the Veteran demonstrated no neurologic symptoms.  The VA examiner diagnosed the Veteran's wrist pain as bilateral wrist arthritis.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the examining VA physician is so qualified, his medical opinion constitutes competent medical evidence.

The Veteran is competent to report that she began experiencing bilateral wrist pain during service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Veteran is credible regarding the symptoms she maintains that she has been experiencing.  The Board, however, finds that the Veteran is not competent to provide a diagnosis of carpal tunnel syndrome, because that disorder is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the Board observes that diagnosing carpal tunnel syndrome requires specialized testing, and there is no indication that the Veteran is competent to administer such tests or interpret the results.

Moreover, as discussed above, the in-service diagnoses of carpal tunnel-type symptoms are insufficient to warrant a grant of service connection because a symptom(s), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board notes that it need not accept the diagnosis of bilateral wrist arthritis in order to find that service connection is unwarranted for bilateral carpal tunnel syndrome.  Rather, the Board merely adopts the August 2007 VA examiner's finding that the results of the Veteran's nerve conduction study ruled out a diagnosis of carpal tunnel syndrome.  The Board considers other possible explanations for the Veteran's reported bilateral wrist symptoms in its remand of her claim for service connection for bilateral wrist osteoarthritis, below.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The competent and credible lay evidence is outweighed by the competent and credible medical evidence.  Where, as here, the most probative evidence of record shows that the Veteran has no current diagnosis of carpal tunnel syndrome, there can be no valid claim for service connection for such disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed carpal tunnel syndrome, as no diagnosis thereof is of record, and repeated nerve conduction tests of the Veteran's bilateral upper extremities have been consistently negative.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's claim for service connection for bilateral wrist osteoarthritis, the Board finds that a remand is required in order to address the apparently contradictory findings of record.  Specifically, the Veteran's service treatment records include a September 2006 notation that she fell on her right hand, and a February 2007 diagnosis of osteoarthritis of both wrists.  Additionally, the August 2007 VA examiner diagnosed the Veteran with arthritis of the wrists bilaterally, although the x-ray testing associated with that examination includes findings of a normal right wrist and an irregularity of the left styloid process of the ulna likely relating to old trauma, characterized as "no gross abnormality."

On remand, the examiner should provide new x-ray tests, as well as all other indicated tests that the examiner deems necessary to ascertain the diagnosis and etiology of the Veteran's reported bilateral wrist symptoms.  If the examiner finds that a diagnosis of arthritis is warranted in the absence of x-ray evidence thereof, then the examiner must provide a detailed explanation for that conclusion.

With respect to the Veteran's claims for compensable and/or higher initial ratings for her service connected bipolar disorder, degenerative joint disease of the lumbar spine, arthritis of the right knee, and reflux esophagitis, the Board finds that new examinations are required in order to determine the current nature and severity of those disabilities.  In this regard, the Board observes that the Veteran was last examined by VA for her service-connected disabilities in March and April 2009, and her most recent VA and private treatment records are dated October 2010 and September 2007, respectively.  Because no more recent evidence is of record, new examinations for those disabilities are warranted.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated her for her claimed bilateral wrist osteoarthritis and service connected bipolar disorder, degenerative joint disease of the lumbar spine, arthritis of the right knee, and reflux esophagitis since service.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated her for her claimed bilateral wrist osteoarthritis and service connected bipolar disorder, degenerative joint disease of the lumbar spine, arthritis of the right knee, and reflux esophagitis since 2007 (private facility) and 2010 (VA facility).  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Regardless of the response, obtain records pertaining to any treatment the Veteran received for the claimed disabilities from all treating VA facilities dating since 2010.  

2.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of her bilateral wrist disorders.  All indicated tests and studies, including x-ray testing, should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify all right and left wrist disorders found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include her September 2006 fall on her right hand, and her February 2007 diagnosis of osteoarthritis of both wrists.

The examiner should also consider the August 2007 VA examiner's findings.  If the examiner finds that a diagnosis of arthritis is warranted in the absence of x-ray evidence thereof, then the examiner must provide a detailed explanation for that conclusion.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements.  The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

3.  Then, schedule the Veteran for an examination to determine the current nature and severity of her service-connected bipolar disorder.  The examiner should be provided with the Veteran's claims file and fully review it.

The examiner should specifically address the following:

a) Discuss the Veteran's symptoms in terms of the criteria found in the General Rating Formula for Mental Disorders.

b) Discuss the impact that the Veteran's bipolar disorder has on her employability, to include whether such renders her unemployable.

4.  Then, schedule the Veteran for an examination to determine the current nature and severity of her service-connected degenerative joint disease of the lumbar spine.  The examiner should be provided with the Veteran's claims file and fully review it.

The examiner should specifically address the following:

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back.

b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

c) State whether the Veteran's service-connected degenerative joint disease of the lumbar spine is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis: complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further broken down into three categories: mild, moderate, and severe.  With those categories in mind, classify the Veteran's low back disability, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct, if necessary, sensory, reflex, and motor testing, to specifically include EMG and nerve conduction tests.  Explain, in terms meaningful to a layperson, the base line results versus those obtained for the Veteran.  Explain the meaning of any abnormal results that are obtained.

d) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  This should also be addressed for each year beginning in 2007 to the present.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

e) Discuss the impact that the Veteran's degenerative joint disease of the lumbar spine has on her employability, to include whether such renders her unemployable.

5.  Then, schedule the Veteran for an examination to determine the current nature and severity of her service-connected arthritis of the right knee.  The examiner should be provided with the Veteran's claims file and fully review it.

The examiner should specifically address the following:

a) Provide the range of motion of the right knee (flexion and extension), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the right knee, and, if so, the angle thereof.

b) Determine whether the right knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected right knee disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

c) Determine whether there is recurrent subluxation or lateral instability of the right knee, and, if so, whether it is best characterized as slight, moderate, or severe.

d) Determine whether there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

e) Determine whether there is symptomatic removal of semilunar cartilage.

f) Determine whether there is impairment of the tibia and fibula, and, if so, whether it is nonunion with loose motion requiring a brace, or malunion.  If malunion, determine whether the knee disability is best characterized as slight, moderate, or marked.

g) Determine whether there is genu recurvatum.

h) Discuss the impact that the Veteran's right knee arthritis has on her employability, to include whether such renders her unemployable.

6.  Then, schedule the Veteran for an examination to determine the current nature and severity of her service-connected reflux esophagitis.  The examiner should be provided with the Veteran's claims file and fully review it.

The examiner should specifically address the following:

a) Determine whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or any of the above.

b) Discuss the impact that the Veteran's reflux esophagitis has on her employability, to include whether such renders her unemployable.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


